Citation Nr: 1626384	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-07 701	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to in-service herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes.

3.  Entitlement to service connection for an eye disability, to include a detached retina, claimed as secondary to diabetes.  

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes and to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968, including service in the Republic of Vietnam.  For his service, the Veteran was awarded (among other decorations) the Vietnam Campaign Medal and the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran testified at a Board hearing.

In February 2015, the Board granted service connection for PTSD, so that claim is no longer before the Board.  At that time, the Board remanded the remainder of the Veteran's claims for additional development.

During the course of that ordered development, the RO granted service connection for migraine headaches in a June 2015 rating decision.  As that decision represents a complete grant of benefits on appeal, that issue is also no longer before the Board.  

The RO issued a supplemental statement of the case regarding the four issues that remain on appeal in June 2015.  Subsequent to that SSOC, additional medical records have been added to the Veteran's claims file.  As this evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

In a December 2015, the Veteran claimed entitlement to service connection for bilateral hearing loss and tinnitus on a standard VA form.  As the claims have not yet been adjudicated by the agency of original jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The diabetes and peripheral neuropathy service connection claims are addressed in the decision below.  The claims of service connection for hypertension and an eye disability are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran does not currently have diabetes or peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's post-service VA and private treatment records have been obtained.  More recent treatment records were obtained pursuant to the Board's remand.

The Veteran's service treatment records (STRs) are not available for review.  In May 2009, the National Personnel Records Center indicated that the Veteran's STRs were not available, and the RO made a formal finding as to their unavailability in June 2009.  As noted above, the Board remanded the Veteran's case in February 2015.  Specifically, the Board instructed that VA attempt to obtain the Veteran's STRs from any indicated source, including from VA facilities in Illinois.  On remand, VA sought any possible STRs from VA facilities in Illinois where the Veteran had previously received treatment; though that facility did not have the Veteran's STRs, it did provide all treatment records that it had for the Veteran.  The Board finds that, even though ultimately unsuccessful, there has been substantial compliance with this aspect of the February 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  In view of this information, the Board finds that it is reasonably certain that the Veteran's STRs are unavailable or do not exist, and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA medical examination germane to the claims decided herein June 2015 pursuant to the Board's remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  For the foregoing reasons, VA's duty to assist has been met for these claims.
II.  Service Connection Claims

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for specific disabilities associated with exposure to herbicide agents, including diabetes.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  This presumption applies to Veterans who served in the Republic of Vietnam during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Service connection may also be granted for disabilities shown to be proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  

Analysis

The Veteran's essential contention here is that he currently suffers from diabetes that is related to his history of in-service herbicide exposure.  He also contends that he suffers from peripheral neuropathy that is secondary to diabetes.

As noted above, the Veteran served in the Republic of Vietnam.  Accordingly, if he were diagnosed as suffering from diabetes, that disability would be subject to service connection on a presumptive basis.  

The Veteran's claims fail, however, as the evidence does not show that the Veteran currently suffers from diabetes, or that he has suffered from this disability at any point during the appeal period or in close proximity thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In its February 2015 remand, the Board noted that, although there was no evidence that the Veteran was currently diagnosed as suffering from diabetes, his private treatment records nevertheless reflected elevated glucose levels.  The Board accordingly directed that the Veteran undergo a VA examination.  

At that resulting examination in June 2015, the examiner found that the Veteran had a diagnosis of "impaired fasting glucose," but he was not diagnosed as suffering from type I or II diabetes.  The examiner further stated that she reviewed the Veteran's VA and private treatment records, and "none [showed] that he has a diagnosis of diabetes."  

The Board's review of both private and VA treatment records similarly does not show a diagnosis of diabetes.  Private treatment records from the Little Company of Mary in June 2014 noted that the Veteran's "blood sugars [were] elevated but not quite yet in the diabetic range."  A subsequent October 2014 record reflected a concern regarding "borderline" diabetes, but this disability was not included in the Veteran's diagnoses or his past medical history.  The Veteran's VA treatment records are similarly silent as to any diagnosis of diabetes.  

The Veteran certainly contends that he suffers from diabetes.  The diagnosis of diabetes is complex, however, requiring specialized medical knowledge or training, and laboratory results.  It is therefore not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  While the Veteran may be competent to report contemporaneous medical diagnoses, as described above, the evidence in the treatment records and in the Veteran's medical history does not show that he has ever been diagnosed with diabetes.  

Again, the Board acknowledges the Veteran's service in Vietnam and his presumptive exposure to herbicides.  That said, absent proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to the Veteran's claim of service connection for peripheral neuropathy, the Veteran has never contended that this disability had its onset during or was related to his active service, including his in-service herbicide exposure (and the record does not reasonably raise the theory of presumptive service connection for early-onset peripheral neuropathy).  Instead, the Veteran contended that this disability was secondary to his diabetes. 

For the reasons describe above, however, the Board has determined that service connection for diabetes is not warranted; the Veteran's derivative claim of entitlement to service connection for peripheral neuropathy as secondary to diabetes under 38 C.F.R. § 3.310 must necessarily be denied as this theory presupposes an underlying service-connected disability.  

A second, independent basis for denying this claim also exists, however, as the examiner from the Veteran's June 2015 VA examination concluded that the Veteran does not suffer from peripheral neuropathy.  The examiner further noted that there were "no symptoms or signs of neuropathy found" in the Veteran's medical records.  

In summary, the Board finds that the most probative competent evidence of record shows that the Veteran is not diagnosed as suffering from diabetes or peripheral neuropathy.  Therefore, the preponderance of the evidence is against the Veteran's claims, there is no doubt to be resolved, and service connection for diabetes and peripheral neuropathy is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus is denied.   

Service connection for peripheral neuropathy is denied.  
REMAND

The Veteran's remaining claims of service connection for hypertension and an eye disability must be remanded.  

In its February 2015 remand, the Board instructed that an opinion be offered as to whether the Veteran's claimed hypertension and eye disability were related either to his active service or to his claimed diabetes.  Though an adequate opinion was provided as to the question of secondary service connection, the examiner did not address whether either disability may be related to the Veteran's active service.  Remand is required to obtain this opinion.  

Further, with respect to hypertension alone, two additional opinions are required.  

First, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted to determine whether the Veteran's hypertension could be related to his in-service herbicide exposure.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Second, in his November 2009 notice of disagreement, the Veteran contended that his hypertension could be secondary to his PTSD.  Though the Veteran is now service-connected for PTSD, no opinion as to whether his hypertension is secondary to that condition has been obtained.  Such is required on remand.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain an opinion regarding the etiology of the Veteran's claimed eye disability and hypertension from an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that an opinion cannot be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.  

Regardless of whether an examination is performed, the examiner is to answer the following questions:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's eye disability or hypertension had their onset in, or are otherwise related to, his active service?

Specific to hypertension, the examiner's opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

In answering this question, the examiner is instructed that the Veteran's service treatment records are not available, and that no negative inference may be drawn from the fact that they are missing.  

B.  Is it at least as likely as not that the Veteran's hypertension is secondary to his service-connected PTSD?  That is, is it at least as likely as not that the Veteran's claimed hypertension is proximately due to, the result of, or aggravated by his service-connected hypertension?

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed. 

2.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


